                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

 MICHAEL HEFLIN,

                Plaintiff,

         vs.                                           CIV. NO. 2:19-cv-00254-SMV

 ANDREW SAUL,
 Commissioner of Social
 Security,

                Defendant.

                                             ORDER

       The Court, having reviewed the parties’ Stipulated Motion for Award of Attorney Fees

Under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412 (Doc. 27), HEREBY ORDERS

that attorney fees be awarded under the EAJA, payable to Plaintiff in care of his attorney in the

amount of $4,400.00. See Astrue v. Ratliff, 560 U.S. 586 (2010) (EAJA fees are paid to the

prevailing party, not the attorney).

       IT IS FURTHER ORDERED THAT, if Plaintiff’s counsel receives attorney fees under

both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund

the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).




                                                     STEPHAN M. VIDMAR
                                                     UNITED STATES MAGISTRATE JUDGE
SUBMITTED AND APPROVED BY:

Filed Electronically 2/26/20
STEVEN W. MARTYN
Special Assistant United States Attorney

Electronically Approved 2/26/20
AMBER L. DENGLER
Attorney for Plaintiff




                                       2
